Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 8, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  139561 (85)(92)(93)(94)                                                                             Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
  JAMES YKIMOFF,                                                                                          Mary Beth Kelly
           Plaintiff-Appellee,                                                                            Brian K. Zahra,
                                                                                                                     Justices
  v                                                                SC: 139561
                                                                   COA: 279472
                                                                   Jackson CC: 04-002811-NH
  W.A. FOOTE MEMORIAL HOSPITAL,
            Defendant-Appellant,
  and
  DAVID EGGERT, M.D., and DAVID
  PROUGH, M.D.,
             Defendants.
  _________________________________________/

         On order of the Court, the motion for immediate consideration and the motion for
  waiver of the hearing transcript and order requirements are GRANTED. The motion for
  reconsideration of this Court’s order of December 10, 2010 is DENIED, because it does
  not appear that the order was entered erroneously. The motion for continued stay of
  execution of judgment is DENIED as moot.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 8, 2011                       _________________________________________
         0405                                                                 Clerk